Citation Nr: 1011721	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Because the claim requires further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).


REMAND

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2009).  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran's employment history shows he stopped working as 
a bus driver in February 2005.  He believes his service-
connected disabilities preclude any further employment that 
could be considered substantially gainful.  His service-
connected disabilities are:  (1) coronary artery disease, 
rated 60-percent disabling; (2) Type II Diabetes Mellitus 
with erectile dysfunction, rated 20-percent disabling; (3) 
peripheral vascular disease of the right lower extremity 
associated with the Type II Diabetes Mellitus, rated 20-
percent disabling; (4) peripheral vascular disease of the 
left lower extremity associated with the Type II Diabetes 
Mellitus, also rated 20-percent disabling; (5) cervical disc 
disease with muscle spasm, rated 10-percent disabling; and 
(6) residuals of a right shoulder fracture, 
rated zero-percent disabling.  Thus, his combined disability 
rating is 80 percent.  See 38 C.F.R. § 4.25 (2009).  
Before the Board is able to adjudicate the Veteran's TDIU 
claim on the merits, however, additional information is 
required to determine the degree of industrial impairment 
resulting from these service-connected disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical records, 
at present, do not clearly indicate whether he is 
unemployable as the result of his service-connected 
disabilities.  

The Veteran has been awarded Social Security Administration 
(SSA) benefits due to both service-connected and nonservice-
connected disabilities.  A February 2005 report from Baptist 
Health Center also notes that he quit his job due to 
difficulty driving as a result of the diabetic neuropathy is 
his lower extremities.  These records therefore suggest his 
service-connected disabilities may preclude substantially 
gainful employment.  

As a result, the Veteran was afforded a VA examination in 
March 2006 to address this determinative issue.  After 
reviewing the record and examining him, the examiner 
concluded the Veteran's nonservice-connected hypertension and 
his service-connected Type II Diabetes Mellitus do not affect 
his employability.  However, the examiner did not comment on 
how and to what extent the Veteran's other service-connected 
disabilities, particularly his coronary artery disease, 
affects his ability to secure or maintain substantially 
gainful employment.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."



In another precedent case, Moore v. Derwinski, 1 Vet. App. 
356, 359 (1991), the Court also discussed the meaning of 
"substantially gainful employment."  In this context, the 
Court noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. §§ 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

Therefore, it is unclear whether the Veteran is unable to 
work in a substantially gainful occupation due to the 
combination of all his service-connected disabilities.  In 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.



Further concerning this, the Board may not offer its own 
opinion regarding whether the Veteran can perform this type 
of work based on his current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  So additional medical 
comment is needed to address this determinative issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA compensation 
examination(s) (one or however 
many deemed necessary) to determine the 
effect of his service-connected 
disabilities on his employability.  

The designated examiner(s) must review 
the claims file, including a complete 
copy of this remand, for the pertinent 
medical and occupational history.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner(s) are asked to comment on 
whether it is at least as likely as not 
the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, 
which are: (1) coronary artery disease, 
rated 60-percent disabling; (2) Type II 
Diabetes Mellitus with erectile 
dysfunction, rated 20-percent disabling; 
(3) peripheral vascular disease of the 
right lower extremity associated with the 
Type II Diabetes Mellitus, rated 20-
percent disabling; (4) peripheral 
vascular disease of the left lower 
extremity associated with Type II 
Diabetes Mellitus, also rated 20-percent 
disabling; (5) cervical disc disease with 
muscle spasm, rated 
10-percent disabling; and (6) residuals 
of a right shoulder fracture, rated zero-
percent disabling.

In making this important determination, 
the examiner(s) must consider the 
Veteran's level of education, experience, 
and occupational background in 
determining whether he is unable to 
obtain or maintain substantially gainful 
employment in light of the severity of 
his service-connected disabilities 
(standing alone).  

The examiners must discuss the medical 
rationale for all opinions and 
conclusions expressed, whether favorable 
or unfavorable.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


